Citation Nr: 0905487	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  05-27 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to restoration of a 60 percent rating for a low 
back disability, and to a rating in excess of 60 percent.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from 
August 1992 to May 1994.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a December 2004 
rating decision by the Waco, Texas Department of Veterans 
Affairs (VA) Regional Office (RO) that implemented a proposed 
reduction in the rating for the Veteran's service connected 
low back disability from 60 percent to 20 percent; he had 
filed a claim seeking an increased rating.  In November 2005, 
a videoconference hearing was held before a Decision Review 
Officer (DRO); a transcript of that hearing is associated 
with the claims file.  In July 2007, the case was before the 
Board, at which time it was remanded for further development. 


FINDING OF FACT

By October 2007 letter pursuant to the Board's July 2007 
remand, the Veteran was requested to assist the RO in 
securing pertinent evidence necessary to adjudicate his claim 
for an increased rating for low back disability; he has not 
responded.


CONCLUSION OF LAW

Evidence requested in connection with the Veteran's claim for 
an increased rating for his low back disability has not been 
received within one year after the date of request, and his 
appeal in this matter is considered abandoned.  38 U.S.C.A. 
§§ 5107, 7105(d)(5) (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.158 (a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (April 30, 
2008)).  VCAA notice should be provided before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

By letters in March 2004 and, pursuant to the July 2007 Board 
remand, in October 2007 the Veteran was provided notice of 
evidence needed to support his claim and advised of his and 
VA's responsibilities in the development of the claim.  

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the U.S. 
Court of Appeals for Veterans Claims (Court) found that, at a 
minimum, adequate VCAA notice in a claim for an increased 
rating requires that VA notify the claimant that, to 
substantiate such claim (1) the claimant must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.

The VCAA letters in this case do not contain the level of 
specificity set forth in Vazquez-Flores.  While this is a 
notice defect which is presumed prejudicial, the Board finds 
that the veteran has not actually been prejudiced by the 
defect because the record reflects that he has substantially 
complete actual knowledge of the information mandated by the 
notice requirements which was not included in the notice 
provided, and has had ample opportunity to meaningfully 
participate in the adjudicatory process; he is well aware of 
what is needed to substantiate the claim.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Specifically, his 
September 2004 and August 2005 (attached to his substantive 
appeal) statements reflect knowledge of the applicable rating 
criteria, and the descriptions he provided regarding the 
effect the disability has on his employability and daily life 
indicate an awareness on his part that such information is 
pertinent in substantiating a claim for a higher rating.  In 
Vazquez-Flores the Court held that actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what is necessary to substantiate the claim.  Vazquez-Flores, 
at 48, citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007).  Finally, rating decisions (which were provided to 
the Veteran) included discussions of the applicable rating 
criteria, and those criteria were set forth in further detail 
in the June 2005 statement of the case (SOC).  The case was 
readjudicated by the August 2008 supplemental SOC (after he 
had ample opportunity to respond).

As the Veteran has abandoned his appeal in this matter, 
discussion of VA's duty to assist would be pointless 
(particularly as development deemed necessary requires his 
cooperation, which is not forthcoming). 

Factual Background and Analysis

Governing regulation provides that where evidence requested 
in connection with a claim for increase is not furnished 
within 1 year after the date of request, the claim will 
[emphasis added] be considered abandoned.  38 C.F.R. 
§ 3.158(a).

The Veteran's claim for increase was received in January 
2001.  The record reflects that he sustained an intercurrent 
job-related low back injury in April 2002.  The claims file 
includes a report of an examination apparently conducted in 
conjunction with a Workmans'Compensation Claim filed 
following such injury.  However, the records in the claims 
file do not include the complete medical records pertaining 
to the work injury and any associated Workmans' Compensation 
claim.  The Board found that such records would likely 
contain pertinent information, and the July 2007 Remand 
ordered development for the records.  The Veteran was advised 
of the consequences of a failure to cooperate with the 
development (i.e. that the claim would be considered 
abandoned under 38 C.F.R. § 3.158).  Pursuant to the remand 
instructions, the RO (by letter in October 2007) asked the 
Veteran to submit or identify, and provide releases for (VA 
to secure) the records sought.  He has not responded; the 
letter was not returned as undelivered. 

The governing regulation in the circumstances presented 
(38 C.F.R. § 3.158(a)) is clear and unequivocal, and mandates 
that the claim (and appeal) be considered abandoned.  
Consequently, the Board finds no recourse but to conclude 
that the Veteran has abandoned his appeal.  See 38 C.F.R. 
§ 3.158 and Hyson v. Brown, 5 Vet. App. 262 (1993).  The duty 
to assist is not a one-way street.  A veteran cannot 
passively wait for assistance in those circumstances where 
his cooperation is needed for evidentiary development (see 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)), nor can he 
deliberately choose to ignore requests for critical pertinent 
information, as appears to be the case here.  In light of the 
abandonment of the appeal, there is no allegation of error of 
fact or law for appellate consideration.  Under 38 U.S.C.A. 
§ 7105(d)(5), the Board may dismiss any appeal which fails to 
allege specific error of fact or law in the determination 
being appealed.


ORDER

Because the Veteran has abandoned his claim in the matter, 
the appeal seeking restoration of a 60 percent rating for his 
low back disability, and a rating in excess of 60 percent, is 
dismissed.

____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


